It is an honour to participate once again in the work of the General Assembly as a representative of the people and the Government of the Dominican Republic. At the outset, I would like to welcome and congratulate Mr. Mogens Lykketoft on his election as President of the General Assembly at its seventieth session.
This anniversary gives us the opportunity to put in perspective what the Organization has meant for humankind. It was established 70 years ago as the fruit of the worst horrors of war and as the first global forum created to preserve peace, coexistence and the well- being of all human beings. It is true that the United Nations was born of the wounds, pain and fear left by the great conflicts of the twentieth century, but it also arose from the unstoppable force of hope and the iron will of great men and women who believed in dialogue, solidarity and the grandeur of the human race.
Although we still have far to go and although immense challenges remain, the Organization continues to represent the values that inspire us day
15-29437 17/26

A/70/PV.17 29/09/2015
after day. Over the past 12 months, the international community has experienced difficult challenges, but it has also witnessed encouraging events that we would do well to recall. We witnessed the reopening of embassies between the United States and Cuba, which brings us closer to the day when that sad, decades-long conflict will finally come to rest in the history books. We are also putting the final touches on a renewed commitment to global development, which is enshrined in the post-2015 development agenda in the form of the 2030 Agenda for Sustainable Development (resolution 70/1). At the same time, the industrialized nations have finally taken a decisive and resolute step forward to combat climate change. We welcome their political will, for which we have been calling for some time, because we believe it represents an act of responsibility and justice that heralds a more equitable model for the distribution of responsibilities between rich and poor nations.
The post-2015 development Agenda provides an excellent opportunity for us to focus on our most central priority and the greatest enemy of sustainable development, namely, inequality. The fight against inequality is the point of departure for solving the majority of the global challenges, yet it remains our main unfinished task throughout the world, especially in Latin America. If we review our achievements, we see a landscape filled with light and shadow, one that offers grounds for rejoicing but also one that prompts urgent calls to action. On the one hand, Latin America, after Asia, is the region with the largest middle class, with more than 130 million people projected to attain that status by 2030, according to the Organization for Economic Cooperation and Development.
However, along with sub-Saharan Africa, it is also the most unequal region in the world. Even today, the wealthiest 10 per cent of Latin Americans receive 32 per cent of the region’s income, while the poorest 40 per cent receive only 15 per cent. So, despite our efforts to combat poverty, it remains excessive and is aggravated by great inequality. As the excellent 2014 study by the Economic Commission for Latin America and the Caribbean (ECLAC), entitled “Instability and inequality”, points out, greater equality with growth requires two profound changes — first, in our structure of production, and secondly, in our structure of distribution. In other words, growth is as necessary for equality as equality is for growth. To put it even more clearly, we need both a responsible productive sector that
guarantees wealth creation across all layers of society and an active, effective State to ensure the redistribution of wealth and the creation of opportunities.
However, if we look at the current structure of the productive mechanisms of the countries of Latin America, we have to acknowledge the differences within that structure. In other words, we need to recognize that at least three levels of development exist simultaneously in each country. On our journey towards progress, we not only ride in different cars and in different classes, but on different rails, which means that we move forward at radically different speeds. According to a recent study of 18 countries in Latin America and the Caribbean that was conducted by ECLAC and the German Agency for International Cooperation, our region operates a high-speed rail system, as it were, which connects modern global businesses to international trade and accounts for 60 per cent of gross domestic product but only 20 per cent of jobs; a medium-speed rail, which prevails in the middle income countries, accounting for 22.5 per cent of gross domestic product and 30 per cent of jobs; and finally, a rail that serves micro-businesses and the informal economy, which together bring in only 10.5 per cent of wealth but account for 50 per cent of jobs. That makes it impossible for everyone to benefit and participate proportionally in growth.
As the ECLAC study makes clear, what we have is a structural factory for inequality, which means that major changes will be needed to correct our path and enable everyone to advance at the same rate. We need to change the structure of production, shatter the old ways and move ahead together to a model that will benefit everyone, big and small. To begin with, it is essential that the “middle way” be promoted in particular. Public policies must help to ensure that small and medium- sized enterprises have better access to credit and are more competitive, productive and innovative. Small and medium-sized enterprises must also become actors in globalization, finding their proper place in the production chains. In that way they will be able to provide not just more jobs, but proper jobs, high-quality jobs, and they will be able to hire an increasingly well- trained labour force.
Along with the necessary changes in the structure of our economies, the State should be the second pillar of the fight against inequality. We have to reassert the role of the State as an effective redistributor of wealth, as a creator of opportunities and as a defender of the rights of all citizens.
18/26 15-29437

29/09/2015 A/70/PV.17
Let us remember the counterexample of what happened in the 1980s, during the so-called lost decade. Poverty increased to cover almost half of the Latin American population. The austerity policy that many States opted for further aggravated the situation and slowed the recovery. In the next decade, the 1990s, the recovery began, and there was major progress in key areas, such as education. That yielded fruit in 2002, when a labour force that was better educated than their parents was finally able to finally benefit from an expanding economy and higher wages.
Since then, the Gini index on income inequality has dropped by 5 per cent. That shows clearly that social policies are essential, along with changes in productivity and improvements in the labour market. We cannot continue looking at the relationship between economic policies and social policies as an unresolvable conflict. Rather, we have to tackle both aspects at the same time and move in the same direction to reduce inequality. Only in that way can we deal with problems that seem to be endemic, but that actually derive in large measure from the disproportionate allocation of available resources.
Look at what has been happening to our youth. Today, this generation of young people has received more years of schooling than anybody else in our history. And yet, they have higher rates of unemployment and only part-time work. Another paradox is that, although they have more years of schooling, only one third of poor students, according to tests, meet the minimum reading competency levels. In parallel, the increasing automation of work means that soon, instead of choosing between skilled and unskilled jobs, it will be a question of skilled jobs or simply unemployment. Therefore, if we do not want that scenario to continue perpetuating exclusion, we have no other option than to make a firm commitment to quality education. And we have to do that in a serious way. The Dominican Republic is trying to improve the quality of its educational system, and we are also trying to achieve the necessary changes to make our economy grow in equality, so that our State can be active in supporting its people.
Inequality is the root cause of many of the challenges that we face globally, including violence and insecurity, which particularly afflict Latin America and the Caribbean. Ours is the only region where the homicide rate has increased over the past 15 years. There is a lot of discussion about the relationship between violence and inequality. Recent studies show that a 1 per cent
increase in the Gini index leads to a similar rise in the homicide rate. And though it may sound harsh to describe that terrible tragedy in economic terms, we cannot fail to note that the impact of violence on people and goods costs us 14.2 per cent of the gross domestic product in the Latin American region. At the same time, inequality is also a breeding ground for transnational crime and drug trafficking, which are recruiting young people at an increasingly early age and robbing them of future opportunities.
Therefore, one of the tasks facing us at the international level is to rethink our policies on how to combat drugs. As members of the Assembly know, next year the special session on the world drug problem will take place, at the request of Mexico, Guatemala and Colombia. We hope that, by the time that session is held, the idea that drugs constitute a problem that affects only some countries will have been dismissed for good. The tens of thousands of people killed in the so-called war on drug trafficking in Latin America and the Caribbean cannot be regarded as collateral damage. It is a humanitarian disaster that is due too often to policies that have been badly designed and/or are poorly implemented. We need to change our focus and reach a new, more updated and realistic international consensus that leaves room for national Governments to design policies suited to their circumstances, as some countries represented here are already doing.
In conclusion, may I return to the more optimistic note on which I began. The international community, represented here in the General Assembly, has made historic progress. Although we know that much remains to be done, the balance of what has been achieved in terms of the Millennium Development Goals shows that we can move ahead when we focus our efforts properly. Our experience in the Dominican Republic shows that having a clear agenda and a common course is the only way to move forward rapidly. We have therefore prepared our post-2015 development agenda, which leads us to propose a major partnership between the private sector, civil society and Government so that the change can be lasting and sustainable. We believe that when the political will exists, no challenge is too great. I have no doubt that we can find the will to overcome the challenges before us.
The post-2015 agenda provides the opportunity to focus our efforts on the roots of the problems. The time is now. The responsibility is ours. From now on, let us work to create countries with equal opportunities
15-29437 19/26

A/70/PV.17 29/09/2015
for and access to development for all our citizens. We are working for equality and solidarity and for a fair distribution of the resources of this planet that we share.
